DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 was filed prior to the mailing date of this action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 12/16/2020.  These drawings are acceptable.
Specification
The disclosure is objected to because of the following informalities: page 9, “rib 50” should be - -rib 52- -.  
Appropriate correction is required.
The abstract of the disclosure is objected to because the range of the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, page 2, line 12 “a distance” should be - -at a distance - -.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation "the valve stem" in line 15, “the one end” in line 23, and “an inner surface” claim 1, page 2, line 5, and “the circumferential distance” in last line of page 2 in claim 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites “from the an” on page 2, line 5, which is unclear as what is intended to be defined.
Claim 5 does not have any punctuation at the end of the existing limitations and therefore is indefinite.
Claim 10 recites the limitation “contact multiple threads” which is unclear if the stem is configured to have more than one thread, ie. Dual lead thread, or should the limitation be - -contact crests of the thread - -. 
Appropriate correction is required.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 13, 14, 24 and 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE29913135U1. Hereinafter known as ‘135 (see attached English translation and publication). The claims being rejected as best understood based on the 112 rejections above.
 
 	Regarding claim 1, ‘135 discloses a valve cap assembly (10, see Fig. 1-3) for being attached to an air valve (18) and removably covering an end (the end of 18 abutting shoulder 24 of the cap 10) of the air valve, the valve cap assembly comprising: 
 	a cap (12), a hoop (38), and a tether (40); 
 	the tether flexibly connecting the cap and the hoop while permitting the cap and hoop to be selectively placed closer apart and further apart from one another; the hoop being configured to attach the valve cap assembly to the air valve, the hoop surrounding a through hole (42) extending along a hoop axis (see Fig 2 axis going through hole 42) 
 	the cap being hollow and comprising a tubular member (12,30) and an end wall (26), the tubular member being made of an elastic material (para.0020) and defining a through-hole (the hole at 20) extending along a cap axis (see fig. 2 at axis near lines for 22,34)  between opposite and longitudinally spaced-apart first and second ends (upper and lower ends of 12,30) of the tubular member, the end wall closing the one end of the -19-tubular member, the tubular member being open at the second end (the lower end, see Fig. 1,2) and being configured to removably receive the end of the air valve into the through hole, the tubular member comprising an annular inner surface (the inner wall of 20) facing the through hole and one or more protrusions (32, showing two protrusions in Fig. 2 separated by vent 34) extending away from the an inner surface (the inner wall of 20) into the through-hole, each of the one or more protrusions extending in a radial direction (the direction toward the center axis of the cap tubular member) into the through hole to generate an interference fit (para.0028) between the cap and the air valve when the end of the air valve is received into the cap, each of the one or more 
  	Regarding claim 3, ‘135 discloses the one or more protrusions consist of two protrusions (each of the protrusions are shown in figures 1 and 2 on both sides of the vent), the two protrusions facing one another  and being spaced 180 degrees from one another about the cap axis.  
 	Regarding claim 4, ‘135 discloses the two protrusions define a plane extending through the two protrusions and extending longitudinally along each of the two projections; and when the valve cap assembly is attached to the air valve and the cap is placed over the end of the air cap the tether is disposed on a first side of the air valve, the plane extending through the tether (as shown in Figures 1 and 3 the cap with tether and hoop are arranged in the same manner as applicant’s device and therefore a plane is configured in the manner as claimed).  
 	Regarding claim 5, ‘135 discloses the cap end wall extends outwardly from the cap tubular member to form an exposed rim (the rim at the top of 12,30 having a larger diameter than 30) 
 	Regarding claim 6, ‘135 discloses the tether is attached to a portion (the left portion see Fig. 1) of the cap end wall.  

 	Regarding claim 8, ‘135 discloses the cap tubular member is configured to receive one of: a Presta type air valve and a Schrader type air valve (para.0008, the device mates with tire valves and therefore as is old and well known in the art is configured to receive with these types of valves).  
 	Regarding claim 9, ‘135 discloses the air valve includes an externally threaded valve stem (see Fig. 1), and each of the one -21-or more protrusions of the cap are disposed to contact and form an interference fit with threads of the externally threaded valve stem when the cap is covering the end of the air valve (para.0028).  
 	Regarding claim 10, ‘135 discloses each of the one or more protrusions of the cap are disposed to extend axially and contact multiple threads of the externally threaded valve stem when the cap is covering the end of the air valve (as best understood and shown in Figure 1, the protrusions 32 are contacting either two or three “threads” as best understood).  
 	Regarding claim 13, ‘135 discloses each of the one or more protrusions has a rounded cross-section perpendicular to the cap axis (as shown in figure1, the protrusion 32 itself is a rounded cross-section as it is formed by a large radius).  

 	Regarding claim 24, ‘135 discloses all of the features of the cap assembly as discussed in claim 1 above and that the hoop is made of elastic material the tubular member being made of an elastic material (para.0020), and further that the tether when unstressed includes an arched portion (see Fig. 3, at the horizontal left end of 40 and intersecting with 38 the radius yields an “arched portion”).  
	Regarding claim 25, ‘135 discloses all of the features of the cap assembly as discussed in claim 1 above and that an arch portion, the arch portion being curved when the tether is unstretched (see Fig. 3, at the horizontal left end of 40 and intersecting with 38 the radius yields an “arch portion”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘135.
Regarding claim 2, ‘135 discloses the one or more protrusions extends in the radial direction a distance (as shown in figure 1) sufficient to generate at least an 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radial distance for the interference fit to be 0.25 mm and the longitudinal distance to be larger than 1.412mm, in order to try a radial distance which will give a proper fit to hold the cap on the desired thread and to have a length which will cover the thread for protection, and since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘135 in view of Bragg et al. (US 8292101). This claim being rejected in the alternative manner should the above rejection not be found persuasive.
 	Regarding claims 14 and 24, ‘135 discloses the tether when unstressed includes a portion (see Fig. 3, at the horizontal portion of 40) but is silent that this portion includes an “arched portion”.  
 	Bragg et al. teaches the use of an arched portion (20a, see Fig. 3).
 	It would have been obvious to one having ordinary skill in the art before the 

.
 

	Claims 15,16,19,22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over ‘135 in view of Maness et al. (US 9505334).
  	Regarding claims 15,16 and 19, ‘135 discloses all of the features of the claimed invention as discussed in claim 1, although is silent that the hoop comprises an annular inner surface facing and -23-surrounding the through-hole, the through-hole having a narrowed portion being spaced from the first and second ends of the hoop, the portion of the inner surface surrounding the narrowed portion of the through-hole being configured to generate an interference fit with the valve stem and thereby form a releasable connection between the hoop and the air valve to resist relative movement of the hoop along the air valve when the hoop is installed on the air valve, wherein the hoop comprises a protrusion extending from the inner surface into the through-opening, the protrusion being configured to cooperatively generate the interference fit with the air valve when the hoop is installed on the air valve, and, wherein the hoop comprises an enlarged collar and a rib, the collar being disposed at the second end of the hoop, the rib being attached to both an outer surface of the hoop and to the collar, the rib resisting radial deformation of the hoop generating the interference fit between the hoop and the air valve.  
 


 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ a narrowed portion and a protrusion, and an enlarged collar and rib as taught by Maness et al. into the device of ‘135, to have the hoop comprises an annular inner surface facing and -23-surrounding the through-hole, the through-hole having a narrowed portion being spaced from the first 

 	Regarding claim 22, the combination of ‘135 and Maness et al. disclose all of the features of the claimed device including a length from the first and second ends of the hoop as shown in ‘135 figure 1 and 2, however are silent to having that the first and second ends of the hoop are separated by between 1.412 millimeters and 3.87 millimeters inclusive.  
 	It would have been obvious to one having ordinary skill in the art before the 



 	Regarding claim 23, ‘135 discloses the tether when unstressed includes an arched portion (see Fig. 3, at the horizontal left end of 40 and intersecting with 38 the radius yields an “arched portion”).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over ‘135 in view of  Maness et al. (US 9505334)  and further in view of   Bragg et al. (US 8292101). This claim being rejected in the alternative manner should the above rejection not be found persuasive.
 	Regarding claim 23, ‘135 discloses the tether when unstressed includes a portion (see Fig. 3, at the horizontal portion of 40) but is silent that this portion includes an “arched portion”.  
 	Bragg et al. teaches the use of an arched portion (20a, see Fig. 3).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ an arched portion as taught by Bragg et al. into the device of ‘135, in the combination of ‘135 and Maness et al., to have the unstressed includes an “arched portion”, in order to accommodate movement .

Allowable Subject Matter
Claims 11, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	  None of the prior art discloses or renders as obvious, “the one or more protrusions of the second set extending radially a second distance from the wall surface, the second distance less than the first distance” in combination with the rest of the limitations in claim 11.  

Claims 17,18,20,21 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	None of the prior art, discloses or renders as obvious, “the rib being radially aligned with the hoop protrusion to resist radial deformation of the hoop protrusion when generating the interference fit between the hoop and the air valve” in combination with the rest of the limitations in claim 17.

	None of the prior art, discloses or renders as obvious, “the tether being configured such that the arch can flatten to provide sufficient distance between the open end of the cap and the end of the air valve to place the cap over the end of the air valve” in combination with the rest of the limitations in claim 26.
  						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753